DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Status of Claims
Claims 1-11, 13, 15-16 and 18-23, filed on 06/13/2022, are under consideration. Claims 1, 3-5, 7-11, 13, and 18-20 are amended, claims 12, 14 and 17 are canceled, and claims 21-23 are new.
Response to Arguments
Applicant’s arguments, see pg. 5-6, filed 06/13/2022, with respect to the anticipation rejections of claims 1 and 11 have been fully considered and are persuasive.  The 35 USC §102 rejections of the claims are withdrawn. 
Applicants argue that none of the cited prior art reference teach or suggest the claimed catalyst surface area of 60-160 m2/g. This argument is considered persuasive.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 23 is amended as follows: 	please cancel this claim since it repeats limitations already recited in claim 1 (from which claim 22 depends). 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a search of pertinent prior art did not locate a teaching or a suggestion for a method to prepare a catalyst as recited in pending claim 1 or a catalyst as recited in pending claim 11.
US 5,185,309, US 6,458,970, US 2006/0247446, and US 2007/0213555 disclose catalysts derived from vanadyl oxalate but these references do not teach or suggest the claimed catalyst surface area of 60-160 m2/g.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772